           Case 1:19-cv-03837-VSB Document 12 Filed 05/09/19 Page 1 of 6



May 9, 2019

VIA ECF

Hon. Vernon S. Broderick, U.S.D.J.
United State District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:      Marsh & McLennan Agency LLC v. Ferguson
                          Case No. 19-cv-03837-VSB

Dear Judge Broderick:

Plaintiff Marsh & McLennan Agency LLC (“MMA” or “Plaintiff”) and Defendant Elmer “Rick”
Ferguson write jointly to inform the Court that despite their best efforts, the parties were unable to
come to an agreement on the scope of a proposed temporary restraining order. The parties’
disagreements are discussed below.

PLAINTIFF’S POSITION

Plaintiff respectfully requests that this Court retain its Order dated May 9, 2019 (see ECF Dkt. 10),
and order expedited discovery with Defendant Elmer “Rick” Ferguson’s deposition to take place
by May 24, 2019.

I.      The Scope of the Proposed Temporary Restraining Order is Lawful.

The parties disagree on the scope of the temporary injunction. MMA had revised the proposed
order to precisely match the language in Ferguson’s employment agreement with MMA, his
employer (“MMA Agreement”). Ferguson now wishes to narrow the scope of the parties’
previously negotiated agreement,1 but Ferguson’s proposed edits – which include adding a third
party to the proposed order and removing language tied to the MMA Agreement – should be
rejected. Should Ferguson wish to fully brief the issues regarding the scope of the injunctive relief
during the pendency of this action, he is fully able to do so in the upcoming weeks leading up to
the preliminary injunction hearing.

II.     New York Law Governs This Action.

First, the parties agreed that disputes arising out of the MMA Agreement are subject to New York
law. See MMA Agreement, § 12 (“This Agreement shall be governed by, and construed in




1
 Defendant initially proposed striking the words “confidential information” and “related information” on a phone call
on May 7, 2019. On May 8, 2019 at 4:45 p.m. Defendants sent a revised version with different and much more
substantial edits than were previously discussed.
            Case 1:19-cv-03837-VSB Document 12 Filed 05/09/19 Page 2 of 6


Hon. Vernon S. Broderick, U.S.D.J.
May 9, 2019
Page 2


accordance with, the laws of the State of New York, without regard to its conflict of laws
provisions.”). Therefore, California law is not a relevant factor in the analysis.2

Further, as explained in Plaintiff’s Memorandum of Law in Support of its Motion for a Temporary
Restraining Order, Preliminary Injunction, and Expedited Discovery (“Plaintiff’s TRO Brief”),
Ferguson’s arguments regarding the scope and application of California law are wrong.3

III.     Plaintiff Met and Conferred with Defendant Multiple Times in Good Faith.

Plaintiff and Defendant conferred via telephone on May 6th and May 7th. During the May 7th call,
Defendant informed Plaintiff that he wished to remove only two clauses from the Proposed
Temporary Restraining Order. On the following day, Wednesday, May 8th, at 4:49 p.m., Defendant
circulated a revised Proposed Order that virtually excised the meaning and efficacy of the Order.
The parties discussed the proposed revisions today at about 1:38 p.m. on May 9th, and Plaintiff
informed Defendant that they could not agree to the revisions. Thereafter, Plaintiff sent a draft
letter to Defendant outlining some of the issues that arose in the parties’ discussions, to which
Defendant suggested that the parties would exchange drafts at 5:00 p.m.. At around 4:45 p.m.,
after the Court issued ECF No. 10, Plaintiff initiated discussions with Defendant, and after some
back and forth, the parties decided that they could not agree to restrict the temporary restraining
order beyond version that this Court signed, which was narrowly tailored to Defendant’s
contractual agreement with Plaintiff. Plaintiff also attempted to discuss the issues outlined in this
Court’s Order concerning a proposed briefing schedule, and shortly after the 4:45 p.m., Plaintiff
sent Defendant proposed revisions to the draft letter. Plaintiff did not receive Defendant’s portion
of the draft letter until 9:17 p.m., at which point Defendant instructed Plaintiff to send any further
revisions or additions “within the hour.”

IV.      The Parties Could Not Reach an Agreement Governing Expedited Discovery.



2
 In fact, a case that Ferguson cites in his portion below supports Plaintiff’s position: a Court held that “the parties’
choice of New York law should be honored with respect to the non-solicitation and confidentiality provisions of the
Agreement . . . [but] California law governs the non-competition provision of the Agreement.” Prod. Res. Grp.,
L.L.C. v. Oberman, No. 03 CIV. 5366 (JGK), 2003 WL 22350939, at *8 (S.D.N.Y. Aug. 27, 2003) (emphasis added).
The MMA Agreement contains no non-compete provision, but only provisions protecting confidential information
and trade secrets. Per authority supplied by Ferguson, New York law applies here.
3
  Both California and New York law allow parties to contractually restrict the disclosure and use of confidential
information for competitive activity, even if that confidential information is not a trade secret. See Gatan, Inc. v. Nion
Co., No. 15-CV-01862-PJH, 2017 WL 1196819, at *7 (N.D. Cal. Mar. 31, 2017) (noting that “restrictions that serve
to protect a former employer's trade secrets, proprietary information, and confidential information are valid in
California”), Allied N. Am. Ins. Brokerage Corp. of California v. Woodruff-Sawyer, No. C 04-2527 MJJ, 2005 WL
6583937, at *13 (N.D. Cal. Feb. 22, 2005) (holding that “use of confidential information by a former employee in
order to compete with their former employer represents irreparable harm”); Unisource Worldwide, Inc. v. Valenti,
196 F. Supp. 2d 269, 277–78 (E.D.N.Y. 2002) (stating that confidential information and trade secrets “constitute
separate grounds for enforcement of [a] restrictive covenant and they must, therefore be treated individually”).
          Case 1:19-cv-03837-VSB Document 12 Filed 05/09/19 Page 3 of 6


Hon. Vernon S. Broderick, U.S.D.J.
May 9, 2019
Page 3


Ferguson has refused to negotiate with Plaintiff regarding the scope of expedited discovery.
Plaintiff seeks expedited discovery for the reasons explained in Plaintiff’s Memorandum of Law
in Support of its Motion for a Temporary Restraining Order, Preliminary Injunction, and Expedited
Discovery. There is ample evidence that Ferguson has continued to use Plaintiff’s Confidential
Information and Trade Secrets to solicit customers to switch to his new firm, Teros, but it is
impossible for Plaintiff to ascertain the full extent of Plaintiff’s misconduct before the preliminary
injunction is issued without further discovery and Plaintiff’s sworn deposition testimony.

Therefore, Plaintiff seeks the collection and review of Plaintiff’s personal and Teros computers
and devices (including smartphones and tablets), an early deposition of Plaintiff to take place in
New York within the next two weeks, and limited written discovery to determine the scope of
Plaintiff’s solicitation efforts.

In direct contravention of this Court’s order that the parties negotiate their own understanding with
regard to any expedited discovery, Defendant outrightly refused any expedited discovery without
negotiating further. Defendant’s only support for its refusal is one district court case where the
Court found that a preliminary injunction was not warranted and therefore expedited discovery
was not warranted either. See Levy v. Young Adult Inst., Inc., No. 13-CV-2861 JPO, 2015 WL
170442, at *11 (S.D.N.Y. Jan. 13, 2015). Defendant’s request for further briefing on the issue is
merely a delay tactic to avoid expedited discovery at all costs.

V.     Conclusion

Accordingly, for the reasons herein and in Plaintiff’s Memorandum of Law in Support of its
Motion for a Temporary Restraining Order, Preliminary Injunction, and Expedited Discovery,
Plaintiff respectfully requests that the Court sign the modified order that was submitted to the
Court by email and ECF on May 2, 2019, and that the Court issue a temporary restraining order,
set forth a preliminary injunction hearing and corresponding briefing schedule, and order expedited
discovery including the deposition of Defendant Ferguson in New York, a forensic examination
of Ferguson’s personal and Teros computers and devices, and limited written discovery. See ECF
Dkt. 6-1.

DEFENDANT’S POSITION

Defendant respectfully submits that the Court should re-issue the temporary restraining order at
ECF No. 10 with a few modifications, as reflected in the proposed order attached hereto as Exhibit
A. The Court should also deny Plaintiff’s request for expedited discovery in this matter as it has
already ordered that discovery be held in abeyance, and there are significant threshold issues
including whether this matter is subject to FINRA’s arbitration requirement.

I.     The Court Ordered the Parties to Meet and Confer Regarding the Proposed
       Restriction and Plaintiff did not do so until the Eleventh Hour.
          Case 1:19-cv-03837-VSB Document 12 Filed 05/09/19 Page 4 of 6


Hon. Vernon S. Broderick, U.S.D.J.
May 9, 2019
Page 4


As an initial matter, Defendant notes that he was attempting to reach an agreement regarding the
parties’ conduct during the pendency of this action when Plaintiff abruptly notified him it would
not agree to any proposed changes and sent Defendant its draft letter to the Court. Specifically,
on Tuesday, May 7th, the parties conferred and Defendant outlined some of his concerns regarding
the proposed restriction at ECF No. 6-1. The parties agreed Defendant would send Plaintiff his
proposed changes to the restriction and they would confer the morning of May 9th. As agreed,
Defendant sent Plaintiff Exhibit A on May 8th and, after not hearing from Plaintiff, followed up by
email and phone on the 9th. Counsel for the parties spoke that afternoon and Plaintiff indicated,
without explanation, that it would not agree to any of the proposed changes and sent Defendant its
draft letter to the Court an 2:28 pm. Notably, Plaintiff’s draft letter misstated some of Defendant’s
proposals and failed to address others included in Exhibit A. At around 4:45 pm, after the Court
issued ECF No. 10, Plaintiff reached out to Defendant and finally discussed proposed changes to
the temporary restriction. The parties agreed on one change (discussed below), but Plaintiff
otherwise would not agree or provide a counterproposal to any of the proposed edits. Accordingly,
Defendant respectfully submits that Plaintiff, by not contacting Defendant to discuss proposed
changes until the eleventh hour, failed to confer in good faith.

II.    The Applicable Law in this Matter is California State Law.

Plaintiff also argues that the applicable law in the matter is New York law. Defendant submits
that Plaintiff is incorrect on this point because New York has no substantial relationship to the
parties or the issues at hand and because application of New York law would be contrary to
California’s fundamental policy disfavoring restrictions on trade agreements. See TGG Ultimate
Holdings, Inc. v. Hollett, No. 16 CIV. 6289 (VM), 2017 WL 1019506, at *3 (S.D.N.Y. Feb. 24,
2017), motion to certify appeal denied, No. 16 CIV. 6289 (VM), 2017 WL 1536056 (S.D.N.Y.
Mar. 23, 2017) (discussing choice-of-law standard and finding that California law applies where
Defendants’ alleged connections to New York were almost non-existent). Here, Defendant is a
resident of California, conducts business out of California, and Plaintiff has not alleged that he has
any connections to New York. In addition, California has a policy against enforcing non-
competition provisions like the one signed by Defendant. Section 16600 of the California Business
and Professions Code provides, “every contract by which anyone is restrained from engaging in a
lawful profession, trade, or business of any kind is to that extent void.” California courts “have
repeatedly held a former employee may be barred from soliciting existing customers to redirect
their business away from the former employer and to the employee’s new business if the employee
is utilizing trade secret information to solicit those customers.” The Ret. Grp. v. Galante, 176 Cal.
App. 4th 1226, 1237, 98 Cal. Rptr. 3d 585, 593 (2009) (citing cases) (emphasis in the original).

III.   The Temporary Restriction Should be Slightly Modified.

Plaintiff claims Defendant tried to narrow the scope of the restriction to exclude confidential
information. This is incorrect. As demonstrated by Exhibit A, Defendant did not propose striking
the words “confidential information.” Rather, Defendant proposed striking the words “or related
information” from (i) and (ii) as this phrase is vague, undefined in the agreement or otherwise, and
           Case 1:19-cv-03837-VSB Document 12 Filed 05/09/19 Page 5 of 6


Hon. Vernon S. Broderick, U.S.D.J.
May 9, 2019
Page 5


may include information which is neither confidential nor a trade secret. Defendant also proposed
striking “in concert with” and adding “on behalf of,” as Defendant believes the Court should not
bind third-parties not subject to the covenant and not acting on Defendant’s behalf. Defendant
proposed making “Confidential Information and Trade Secrets” not capitalized as they are not
defined in the Order and Defendant does not agree with the definition of those terms in the
agreement, at a minimum because it does not state that information must have independent
economic value based on the fact that it is kept secret. See Cal. Civ. Code § 3426.1 (West); Morlife,
Inc. v. Perry, 56 Cal. App. 4th 1514, 1522, 66 Cal. Rptr. 2d 731, 736 (1997) (discussing factors
California courts consider in determining whether a customer list is a trade secret); Wanke, Indus.,
Commercial, Residential, Inc. v. Keck, 209 Cal. App. 4th 1151, 1174, 147 Cal. Rptr. 3d 651, 668
(2012), as modified on denial of reh’g (Oct. 29, 2012) (same).

Defendant also proposed changing MMA to MMA Securities LLC, adding language permitting
him to work with MMA clients to the extent he is not attempting to redirect their business away
from MMA (see Galante, supra at 1237), and removing “possessing” from (iii) as it would
potentially cause Defendant to run afoul of his preservation obligations. Lastly, Defendant
proposed removing (iv) as it is vague, Plaintiff has not alleged other violations of Defendant’s
contractual restrictions, and it does not provide sufficiently clear instructions as to what is
permitted under the restriction. As noted, Plaintiff did not respond to these proposals until the
eleventh hour and even then, would not provide any counterproposal.4 For these reasons, the
temporary restriction at ECF No. 10 should be modified to reflect the changes in Exhibit A.

IV.      The Court Should Deny Plaintiff’s Request for Expedited Discovery.

Finally, Plaintiff’s request for expedited discovery should be denied. Contrary to Plaintiff’s
assertion, Defendant has not refused to discuss discovery. Rather, Defendant noted to Plaintiff
that the Court, at the May 2nd hearing, ordered that Plaintiff’s request for expedited discovery be
held in abeyance. Additionally, as discussed at the May 2nd hearing, there are significant threshold
issues in this matter including, inter alia, whether this matter is subject to FINRA’s arbitration
requirement and the governing state law. Defendant also has not shown that expedited discovery
is reasonable under the circumstances or that it would be irreparably injured if the case were to
proceed on a regular discovery track. After all, there will be a temporary restriction in place
throughout the entirety of these proceedings, eliminating any risk of irreparable harm. See Levy v.
Young Adult Inst., Inc., No. 13-CV-2861 JPO, 2015 WL 170442, at *6 (S.D.N.Y. Jan. 13, 2015).
If the Court is nevertheless inclined to grant expedited discovery in this matter, Defendant requests
an opportunity to further brief the issue including the scope and timing of that discovery.




4
 The only change the parties agreed to in (i) and (ii) is to limit the temporary restriction to clients of MMA with whom
Defendant had “business” contact, as opposed to any contact, however trivial.
          Case 1:19-cv-03837-VSB Document 12 Filed 05/09/19 Page 6 of 6


Hon. Vernon S. Broderick, U.S.D.J.
May 9, 2019
Page 6


Respectfully submitted,

_/s/___________________                          _/s/_____________________
Nicholas H. Sikon                                A. Michael Weber
                                                 Kevin Yam
                                                 Daniella Adler

OUTTEN & GOLDEN LLP                              LITTLER MENDELSON, P.C.
685 Third Ave., 25th Fl.                         900 Third Ave., 8th Fl.
New York, NY 10017                               New York, NY 10022
212.245.1000                                     212.583.9600
nsikon@outtengolden.com                          mweber@littler.com
